 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDTelonic Instruments,a Division of Telonic Indus-tries,Inc.andInternational Union of Electrical,Radio And Machine Workers,AFL-CIO,Petition-er. Case 25-RC-3686November 5, 1968DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERS FANNING, BROWN, AND JENIGNSPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted on March 5, 1968, under the direction andsupervision of the Regional Director for Region 25,among the employees in the stipulated unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots, which showed that ofapproximately 111 eligible voters, 106 ballots werecast, of which 51 were for, 52 against the Petitioner,and 3 ballots were challenged. The challenged ballotswere sufficient in number to affect the results of theelection.On March 8, 1968, the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on June 28, 1968,issued and duly served upon the parties his Report onChallenged Ballots and Objections to Election, recom-mending that the Petitioner's objections Nos. 2through 6 be overruled, that objection No. 1 besustained, and therefore that the election be set aside.The Regional Director further recommended that the3 challenges be sustained. Thereafter, on July 10,1968, the Employer filed timely exceptions to theRegional Director's Report insofar as it recommendedthat the election be set aside on the basis of objectionNo. 1, which alleged that the Employer did notcomply with theExcelsiorrule.'Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds.1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-mg the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. In accordance with the stipulation of theparties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees includ-mg technicians, working group leaders, plant cler-ical employees, and draftsmen at the Employer'sBeech Grove, Indiana, establishment; but excludingalloffice clerical employees, professional employ-ees, engineers, guards and supervisors as defined inthe Act.5.The Board has considered the Regional Direc-tor'sReport, the Employer's exceptions, and theentire record in the case, and finds as follows:2Objection No. 1 is based upon the Employer'somission of four names from the list submittedpursuant to the Board'sExcelsiorrequirement. TheRegional Director, taking account of the one votemargin by which the Union failed to receive amajority, concluded that, in the circumstances, theExcelsiorrule should be applied strictly. He thereforerecommended that the election be set aside becauseof the Employer's failure to submit a complete list.We disagree. As indicated, the unit consisted ofapproximately 111 eligibles. On February 13, 1968,theEmployer made a timely submission of theeligibility list containing the names and addresses ofall but four eligibles. That list was prepared from theEmployer's Christmas list. The four employees werealso omitted from the Christmas list because theirpersonnel files were either being processed or unavail-able at the time that it was being compiled. On March2, the Employer's Personnel Director instructed aclerical employee to check the list that had beensubmitted against personnel records and monthlywork sheets in order to develop an accurate list foruse in both the election and as a basis for theEmployer's mailing of a campaign letter that day. Theclerical, in updating the list, added the names ofBennett and Harnishfeger, who had been previouslyomitted, and included them in the Company's mailingmade that day. On the morning of March 5, the dayof the election, the Employer's Personnel Directordiscovered, for the first time, that these names hadbeen omitted from the list submitted. At the preelec-tion conference, the Personnel Director informed theUnion and Board agent of these omissions. The Unionthen indicated that two other names (Reeves andCurson) had also been left off the list. However, the1Excelsior Underwear Inc.,156 NLRB 1236Director'srecommendation sustaining the 3 challenged ballots and2 No exception having been taken thereto,we adopt the Regionaloverruling Petitioner's objections 2, 3, 4, 5, and 6..173 NLRB No. 87 TELONIC INSTRUMENTS589Union made no request that the election be deferredand all four employees voted without challenge.In the period following adoption of theExcelsiorrule the Board has had occasion to consider a varietyof fact situations in which employers have made someattempt,but failed to comply strictly with therequirements of that rule. In these cases, the Board, indeciding whether the noncompliance was sufficient towarrant a second election, has repeatedly stated thatthere is "nothing inExcelsiorwhich would requirethe rule stated therein to be mechanically applied."3Although the submission of an inaccurate or incom-plete list may in other circumstances furnish groundsfor setting aside an election we are not satisfied thatsuch a result is warranted here. In this case, not onlywere the omissions limited to 4 of about 11 I eligibles,but upon discovery of the omissions by its supervis-ory personnel, the Employer took the first opportun-ity available to inform the Region and Union that thelistwas not complete. In view of these factors,together with the absence of any suggestion in theevidence that the errors were attributable to grossnegligence or an unwillingness on the Employer's partto afford the Union full access to all eligible employ-ees, we find that the Employer substantially compliedwith the requirements of theExcelsiorrule.Accord-ingly, contrary to the Regional Director, we shalloverrule Petitioner's objection No. 1.As the tally of ballots shows that the Union has notreceived a majority of the valid votes cast in theelection, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshave not been cast for International Union ofElectrical, Radio and Machine Workers, AFL-CIO inthe election held herein, and that said Union does notconstitute the exclusive representative of the em-ployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.3 ProgramAidsCompany, Inc.,163 NLRB No. 54,United StatesConsumers,Inc,164 NLRBNo. 158;TaylorPublishingCompany,167NLRB No 50.